DETAILED ACTION

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 

Species Group 1
Species 1, drawn to the touch display device of Fig. 3 [e.g., see Specification Paragraph 64]; 
Species 2, drawn to the touch display device of Fig. 10 [e.g., see Specification Paragraph 153]; 
Species 3, drawn to the touch display device of Fig. 11 [e.g., see Specification Paragraph 161]; 
Species 4, drawn to the touch display device of Fig. 12 [e.g., see Specification Paragraph 169]; 
Species 5, drawn to the touch display device of Fig. 13 [e.g., see Specification Paragraph 179]; 
Species 6, drawn to the touch display device of Fig. 14 [e.g., see Specification Paragraph 187]; 
Species 7, drawn to the touch display device of Fig. 15 [e.g., see Specification Paragraph 194]; 
Species 8, drawn to the touch display device of Fig. 16 [e.g., see Specification Paragraph 210]; 
Species 9, drawn to the touch display device of Fig. 17 [e.g., see Specification Paragraph 216]; and
Species 10, drawn to the touch display device of Fig. 18 [e.g., see Specification Paragraph 225].

The species of Species Group 1 are independent or distinct, from each other, because as disclosed the different species have mutually exclusive characteristics (e.g., mutually exclusive structures and/or operations) for each identified species.
	
Upon the Applicant electing any one of the Species Group 1 species, further election of species, from Species Group 2, is required.

Species Group 2
Species 11, drawn to the driving circuit of Fig. 25A [e.g., see Specification Paragraph 338]; 
Species 12, drawn to the driving circuit of Fig. 25B [e.g., see Specification Paragraph 340];
Species 13, drawn to the driving circuit of Fig. 27A [e.g., see Specification Paragraph 368]; and
Species 14, drawn to the driving circuit of Fig. 27B [e.g., see Specification Paragraph 372].

Species Group 2 are independent or distinct, from each other, because as disclosed the different species have mutually exclusive characteristics (e.g., mutually exclusive structures and/or operations) for each identified species.

Upon the Applicant electing any one of the Species Group 2 species, further election of species, from Species Group 3, is required.

Species Group 3
Species 15, drawn to the electrode arrangement of Fig. 28 [e.g., see Specification Paragraph 395]; and
Species 16, drawn to the electrode arrangement of Fig. 29 [e.g., see Specification Paragraph 396].

The species of Species Group 3 are independent or distinct, from each other, because as disclosed the different species have mutually exclusive characteristics (e.g., mutually exclusive structures and/or operations) for each identified species.

Upon the Applicant electing any one of the Species Group 3 species, further election of species, from Species Group 4, is required.


Species Group 4
Species 17, drawn to the driving type A of Fig. 19 [e.g., see Specification Paragraph 249]; and
Species 18, drawn to the driving type B of Fig. 19 [e.g., see Specification Paragraph 249].

The species of Species Group 4 are independent or distinct, from each other, because as disclosed the different species have mutually exclusive characteristics (e.g., mutually exclusive structures and/or operations) for each identified species.

Upon the Applicant electing any one of the Species Group 4 species, further election of species, from Species Group 5, is required.


Species Group 5
Species 19, drawn to the driving scheme of Fig. 20A [e.g., see Specification Paragraph 257]; 
Species 20, drawn to the driving scheme of Fig. 20B [e.g., see Specification Paragraph 259];
Species 21, drawn to the driving scheme of Fig. 22A [e.g., see Specification Paragraph 288]; 
Species 22, drawn to the driving scheme of Fig. 22B [e.g., see Specification Paragraph 289]; and
Species 23, drawn to the driving scheme of Fig. 22C [e.g., see Specification Paragraph 291].

The species of Species Group 5 are independent or distinct, from each other, because as disclosed the different species have mutually exclusive characteristics (e.g., mutually exclusive structures and/or operations) for each identified species.

Upon the Applicant electing any one of the Species Group 5 species, further election of species, from Species Group 6, is required.

Species Group 6
Species 24, drawn to the driving combination 1 of Fig. 20C [e.g., see Specification Paragraph 270]; 
Species 25, drawn to the driving combination 2 of Fig. 20C [e.g., see Specification Paragraph 270]; 
Species 26, drawn to the driving combination 3 of Fig. 20C [e.g., see Specification Paragraph 270]; 
Species 27, drawn to the driving combination 4 of Fig. 20C [e.g., see Specification Paragraph 270].
Species 28, drawn to the driving combination 1 of Fig. 22D [e.g., see Specification Paragraph 305]; 
Species 29, drawn to the driving combination 2 of Fig. 22D [e.g., see Specification Paragraph 305]; 
Species 30, drawn to the driving combination 3 of Fig. 22D [e.g., see Specification Paragraph 305]; 
Species 31, drawn to the driving combination 4 of Fig. 22D [e.g., see Specification Paragraph 305]; 
Species 32, drawn to the driving combination 5 of Fig. 22E [e.g., see Specification Paragraph 308]; 
Species 33, drawn to the driving combination 6 of Fig. 22E [e.g., see Specification Paragraph 308]; 
Species 34, drawn to the driving combination 7 of Fig. 22E [e.g., see Specification Paragraph 308]; and
Species 35, drawn to the driving combination 8 of Fig. 22E [e.g., see Specification Paragraph 308]. 

Species Group 6 are independent or distinct, from each other, because as disclosed the different species have mutually exclusive characteristics (e.g., mutually exclusive structures and/or operations) for each identified species.

Upon the Applicant electing any one of the Species Group 6 species, further election of species, from Species Group 7, is required.


Species Group 7
Species 36, drawn to the signal waveform of Fig. 21A [e.g., see Specification Paragraph 283]; 
Species 37, drawn to the signal waveform of Fig. 21B [e.g., see Specification Paragraph 283]; 
Species 38, drawn to the signal waveform of Fig. 21C [e.g., see Specification Paragraph 283]; 
Species 39, drawn to the signal waveform of Fig. 21D [e.g., see Specification Paragraph 283];
Species 40, drawn to the signal waveform of Fig. 23A [e.g., see Specification Paragraph 320]; 
Species 41, drawn to the signal waveform of Fig. 23B [e.g., see Specification Paragraph 320]; 
Species 42, drawn to the signal waveform of Fig. 23C [e.g., see Specification Paragraph 320]; 
Species 43, drawn to the signal waveform of Fig. 23D [e.g., see Specification Paragraph 320]; and
Species 44, drawn to the signal waveform of Fig. 23E [e.g., see Specification Paragraph 320].

The species of Species Group 7 are independent or distinct, from each other, because as disclosed the different species have mutually exclusive characteristics (e.g., mutually exclusive structures and/or operations) for each identified species.

Upon the Applicant electing any one of the Species Group 7 species, further election of species, from Species Group 8, is required.

Species Group 8
Species 45, drawn to the method of Fig. 24 [e.g., see Specification Paragraph 334]; and
Species 46, drawn to the method of Fig. 26 [e.g., see Specification Paragraph 364].

The species of Species Group 8 are independent or distinct, from each other, because as disclosed the different species have mutually exclusive characteristics (e.g., mutually exclusive structures and/or operations) for each identified species.

In addition, the species, within each respective Species Group, are not obvious variants of each other based on the current record.


from each one of the applicable Species Groups, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
For example, the Applicant might elect: Species 1 (of Species Group 1); Species 11 (of Species Group 2); Species 15 (of Species Group 3); Species 17 (of Species Group 4); Species 19 (of Species Group 5); Species 24 (of Species Group 6); Species 36 (of Species Group 7); and Species 45 (of Species Group 8).

Currently, no claims appear to be generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species, within each Species Group, require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries for the mutually exclusive features).


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Restriction to one of the following inventions is additionally required under 35 U.S.C. 121:

I.	Claims 1-5, drawn to a 1st driving circuit, classified in class G06F 3/0416.
II.	Claims 6-10, drawn to a 1st method, classified in class G06F 3/0412.
III.	Claims 11-15, drawn to a 2nd driving circuit, classified in class G06F 3/044.
IV.	Claim 16, drawn to a 2nd method, classified in class G06F 3/041.

The inventions are distinct, each from the other because of the following reasons:

“Invention I” and “Invention II” are related as product and process of use. 
The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  

(1) In the instant case, the process for using the product as claimed (in claims 6-10) can be practiced with another materially different product (than that of claims 1-5).
For example, the process as claimed (in claims 6-10) can be practiced with another materially different product (than that of claims 1-5) not including at least:
“a signal generating circuit configured to generate and output a first electrode driving signal,” as claimed in independent claim 1 (lines 2-3); 
a first electrode driving circuit configured to: distribute the first electrode driving signal to a plurality of first electrodes embedded in a display panel, during a display mode period, and sequentially apply the first electrode driving signal to the plurality of first electrodes during a touch mode period that does not overlap with the display mode period,” as claimed in independent claim 1 (lines 4-13); and
“a second electrode driving circuit configured to apply a second electrode driving signal to a second electrode outside the display panel and capacitively coupled to the plurality of first electrodes, during the touch mode period,” as claimed in independent claim 1 (lines 14-19) of “Invention I.”

(2) In the instant case, the product as claimed (in claims 1-5) can be used in a materially different process of using that product (than that of claims 6-10).
For example, the product as claimed (in claims 1-5) can be used in a materially different process of using that product (than that of claims 6-10) without at least:
“applying a common voltage to a plurality of first electrodes embedded in a display panel to drive the display panel during a display mode period,” as claimed in independent claim 6 (lines 3-5); and
“applying, simultaneously with the application of the first electrode driving signal, a second electrode driving signal to a second electrode capacitively coupled to each of the plurality of first electrodes and separated by a gap structure unit that changes a capacitance between the second electrode and the plurality of first electrodes responsive to a touch applied on a surface of the display panel to simultaneously detect a touch position and a force of the touch on the surface of the display panel,” as claimed in independent claim 6 (line 10-19) of “Invention II.”

“Invention I” and “Invention IV” are related as product and process of use. 

(1) In the instant case, the process for using the product as claimed (in claim 16) can be practiced with another materially different product (than that of claims 1-5).
For example, the process as claimed (in claim 16) can be practiced with another materially different product (than that of claims 1-5) not including at least:
“a signal generating circuit configured to generate and output a first electrode driving signal,” as claimed in independent claim 1 (lines 2-3); 
“a first electrode driving circuit configured to: distribute the first electrode driving signal to a plurality of first electrodes embedded in a display panel, during a display mode period, and sequentially apply the first electrode driving signal to the plurality of first electrodes during a touch mode period that does not overlap with the display mode period,” as claimed in independent claim 1 (lines 4-13); and
“a second electrode driving circuit configured to apply a second electrode driving signal to a second electrode outside the display panel and capacitively coupled to the plurality of first electrodes, during the touch mode period,” as claimed in independent claim 1 (lines 14-19) of “Invention I.”

(2) In the instant case, the product as claimed (in claims 1-5) can be used in a materially different process of using that product (than that of claim 16).
in claims 1-5) can be used in a materially different process of using that product (than that of claim 16) without at least:
“applying a common voltage to a plurality of first electrodes embedded in a display panel to drive the display panel during a display mode period,” as claimed in independent claim 16 (lines 3-5); 
“applying a touch driving signal sequentially to the plurality of first electrodes embedded in the display panel during a touch driving period that does not overlap with the display mode period to detect a touch position,” as claimed in independent claim 16 (lines 6-10); and
“applying simultaneously a first force driving signal to all or part of the plurality of first electrodes and a second force driving signal to the second electrode capacitively coupled to the plurality of first electrodes to determine a touch force during a force driving period that does not overlap with the display mode period and the touch driving period,” as claimed in independent claim 16 (line 10-17) of “Invention IV.”

“Invention III” and “Invention II” are related as product and process of use. 

(1) In the instant case, the process for using the product as claimed (in claims 6-10) can be practiced with another materially different product (than that of claims 11-15).
For example, the process as claimed (in claims 6-10) can be practiced with another materially different product (than that of claims 11-15) not including at least:
“a signal generating circuit configured to generate and output a touch driving signal and a first force driving signal,” as claimed in independent claim 11 (lines 2-4); 
a first electrode driving circuit configured to: distribute a display driving voltage to multiple first electrodes embedded in a display panel, during a display mode period, apply sequentially the touch driving signal to at least one of the multiple first electrodes during a touch driving period that does not overlap with the display mode period, and apply the first force driving signal to all or part of the multiple first electrodes during a force driving period that does not overlap with the display period and the touch driving period,” as claimed in independent claim 11 (lines 5-16); and
“a second electrode driving circuit configured to apply a second force driving signal to a second electrode positioned outside the display panel and capacitively coupled to the multiple first electrodes, during the force driving period,” as claimed in independent claim 11 (lines 18-22) of “Invention III.”

(2) In the instant case, the product as claimed (in claims 11-15) can be used in a materially different process of using that product (than that of claims 6-10).
For example, the product as claimed (in claims 11-15) can be used in a materially different process of using that product (than that of claims 6-10) without at least:
“applying, simultaneously with the application of the first electrode driving signal, a second electrode driving signal to a second electrode capacitively coupled to each of the plurality of first electrodes and separated by a gap structure unit that changes a capacitance between the second electrode and the plurality of first electrodes responsive to a touch applied on a surface of the display panel to simultaneously detect a touch position and a force of the touch on the surface of the display panel,” as claimed in independent claim 6 (line 10-19) of “Invention II.”

“Invention III” and “Invention IV” are related as product and process of use. 

(1) In the instant case, the process for using the product as claimed (in claim 16) can be practiced with another materially different product (than that of claims 11-15).
For example, the process as claimed (in claim 16) can be practiced with another materially different product (than that of claims 11-15) not including at least:
“a signal generating circuit configured to generate and output a touch driving signal and a first force driving signal,” as claimed in independent claim 11 (lines 2-4); 
“a first electrode driving circuit configured to: distribute a display driving voltage to multiple first electrodes embedded in a display panel, during a display mode period, apply sequentially the touch driving signal to at least one of the multiple first electrodes during a touch driving period that does not overlap with the display mode period, and apply the first force driving signal to all or part of the multiple first electrodes during a force driving period that does not overlap with the display period and the touch driving period,” as claimed in independent claim 11 (lines 5-16); and
“a second electrode driving circuit configured to apply a second force driving signal to a second electrode positioned outside the display panel and capacitively coupled to the multiple first electrodes, during the force driving period,” as claimed in independent claim 11 (lines 18-22) of “Invention III.”

(2) In the instant case, the product as claimed (in claims 11-15) can be used in a materially different process of using that product (than that of claim 16).
in claims 11-15) can be used in a materially different process of using that product (than that of claim 16) without at least:
“applying a common voltage to a plurality of first electrodes embedded in a display panel to drive the display panel during a display mode period,” as claimed in independent claim 16 (lines 3-5); 
“applying a touch driving signal sequentially to the plurality of first electrodes embedded in the display panel during a touch driving period that does not overlap with the display mode period to detect a touch position,” as claimed in independent claim 16 (lines 6-10); and
“applying simultaneously a first force driving signal to all or part of the plurality of first electrodes and a second force driving signal to the second electrode capacitively coupled to the plurality of first electrodes to determine a touch force during a force driving period that does not overlap with the display mode period and the touch driving period,” as claimed in independent claim 16 (line 10-17) of “Invention IV.”

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

“Invention I” and “Invention III” are related respectively as combination and subcombination.
Inventions in this relationship are distinct if it can be shown that:
(1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and 
(2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  

(1) In the instant case, the Combination does not require the particulars of the Subcombination as claimed (in claims 11-15) because:  
The Combination as claimed (in claims 1-5) does not require:
a signal generating circuit configured to generate and output a touch driving signal and a first force driving signal,” as claimed in independent claim 11 (lines 2-4); 
“a first electrode driving circuit configured to: distribute a display driving voltage to multiple first electrodes embedded in a display panel, during a display mode period, apply sequentially the touch driving signal to at least one of the multiple first electrodes during a touch driving period that does not overlap with the display mode period, and apply the first force driving signal to all or part of the multiple first electrodes during a force driving period that does not overlap with the display period and the touch driving period,” as claimed in independent claim 11 (lines 5-16); and
“a second electrode driving circuit configured to apply a second force driving signal to a second electrode positioned outside the display panel and capacitively coupled to the multiple first electrodes, during the force driving period,” as claimed in independent claim 11 (lines 18-22) of “Invention III.”

(2) Furthermore, the Subcombination has separate utility, such as:
The Subcombination as claimed (in claims 11-15) can be used without requiring:
“a first electrode driving circuit configured to: distribute the first electrode driving signal to a plurality of first electrodes embedded in a display panel, during a display mode period, and sequentially apply the first electrode driving signal to the plurality of first electrodes during a touch mode period that does not overlap with the display mode period,” as claimed in independent claim 1 (lines 4-13); and
“a second electrode driving circuit configured to apply a second electrode driving signal to a second electrode outside the display panel and capacitively coupled to the plurality of first electrodes, during the touch mode period,” as claimed in independent claim 1 (lines 14-19) of “Invention I.”

“Invention II” and “Invention IV” are related respectively as combination and subcombination.

(1) In the instant case, the Combination does not require the particulars of the Subcombination as claimed (in claim 16) because:  
The Combination as claimed (in claims 6-10) does not require:
“applying a touch driving signal sequentially to the plurality of first electrodes embedded in the display panel during a touch driving period that does not overlap with the display mode period to detect a touch position,” as claimed in independent claim 16 (lines 6-10); and
“applying simultaneously a first force driving signal to all or part of the plurality of first electrodes and a second force driving signal to the second electrode capacitively coupled to the plurality of first electrodes to determine a touch force during a force driving period that does not overlap with the display mode period and the touch driving period,” as claimed in independent claim 16 (line 10-17) of “Invention IV.”

(2) Furthermore, the Subcombination has separate utility, such as:
The Subcombination as claimed (in claim 16) can be used without requiring:
“applying, simultaneously with the application of the first electrode driving signal, a second electrode driving signal to a second electrode capacitively coupled to each of the plurality of first electrodes and separated by a gap structure unit that changes a capacitance between the second electrode and the plurality of first electrodes responsive to a touch applied on a surface of the display panel to simultaneously detect a touch position and a force of the touch on the surface of the display panel,” as claimed in independent claim 6 (line 10-19) of “Invention II.”

The examiner has required restriction between combination and subcombination inventions. 
Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Examining of “Invention I” requires employing uniquely different search queries for “a signal generating circuit configured to generate and output a first electrode driving signal,” as claimed in independent claim 1 (lines 2-3); 
“a first electrode driving circuit configured to: distribute the first electrode driving signal to a plurality of first electrodes embedded in a display panel, during a display mode period, and sequentially apply the first electrode driving signal to the plurality of first electrodes during a touch mode period that does not overlap with the display mode period,” as claimed in independent claim 1 (lines 4-13); and
“a second electrode driving circuit configured to apply a second electrode driving signal to a second electrode outside the display panel and capacitively coupled to the plurality of first electrodes, during the touch mode period,” as claimed in independent claim 1 (lines 14-19) of “Invention I.”
One or more of the above search queries would not be required when examining the other inventions.

Examining of “Invention II” requires employing uniquely different search queries for “applying a common voltage to a plurality of first electrodes embedded in a display panel to drive the display panel during a display mode period,” as claimed in independent claim 6 (lines 3-5); and
“applying, simultaneously with the application of the first electrode driving signal, a second electrode driving signal to a second electrode capacitively coupled to each of the plurality of first electrodes and separated by a gap structure unit that changes a capacitance between the second electrode and the plurality of first electrodes responsive to a touch applied on a surface of the display panel to simultaneously detect a touch position and a force of the touch on the surface of the display panel,” as claimed in independent claim 6 (line 10-19) of “Invention II.”
One or more of the above search queries would not be required when examining the other inventions.

Examining of “Invention III” requires employing uniquely different search queries for “a signal generating circuit configured to generate and output a touch driving signal and a first force driving signal,” as claimed in independent claim 11 (lines 2-4); 
“a first electrode driving circuit configured to: distribute a display driving voltage to multiple first electrodes embedded in a display panel, during a display mode period, apply sequentially the touch driving signal to at least one of the multiple first electrodes during a touch driving period that does not overlap with the display mode period, and apply the first force driving signal to all or part of the multiple first electrodes during a force driving period that does not overlap with the display period and the touch driving period,” as claimed in independent claim 11 (lines 5-16); and
“a second electrode driving circuit configured to apply a second force driving signal to a second electrode positioned outside the display panel and capacitively coupled to the multiple first electrodes, during the force driving period,” as claimed in independent claim 11 (lines 18-22) of “Invention III.”
One or more of the above search queries would not be required when examining the other inventions.

Examining of “Invention IV” requires employing uniquely different search queries for “applying a common voltage to a plurality of first electrodes embedded in a display panel to drive the display panel during a display mode period,” as claimed in independent claim 16 (lines 3-5); 
“applying a touch driving signal sequentially to the plurality of first electrodes embedded in the display panel during a touch driving period that does not overlap with the display mode period to detect a touch position,” as claimed in independent claim 16 (lines 6-10); and
“applying simultaneously a first force driving signal to all or part of the plurality of first electrodes and a second force driving signal to the second electrode capacitively coupled to the plurality of first electrodes to determine a touch force during a force driving period that does not overlap with the display mode period and the touch driving period,” as claimed in independent claim 16 (line 10-17) of “Invention IV.”
One or more of the above search queries would not be required when examining the other inventions.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
5 January 2022